Citation Nr: 1422689	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-18 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for lead poisoning, to include as due to lead exposure in service.

2.  Entitlement to service connection for joint pains, to include as due to lead exposure in service.

3.  Entitlement to service connection for high blood pressure, to include as due to lead exposure in service.

4.  Entitlement to service connection for a dental disability manifested by tooth decay.

5.  Entitlement to service connection for a kidney disability, to include as due to lead exposure in service.

6.  Entitlement to service connection for an acid reflux disability.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to July 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Although October 2011 correspondence from the RO to the Veteran indicated that the Veteran had been placed on the list of persons awaiting a Travel Board hearing, but there is no indication in the record that the Veteran ever requested such a hearing.  He did not indicate that he wanted a hearing on his VA Form 9, Substantive Appeal.  Accordingly, the Board finds that the Veteran does not have an outstanding request for a Board hearing.

The issues of service connection for lead poisoning, joint pains, high blood pressure, a dental disability, a kidney disability, and an acid reflux disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has lead poisoning, joint pains, high blood pressure, tooth decay, and a kidney disability due to his lead exposure in service.  Service treatment records note that the Veteran worked on a small arms range and that lead exposure was possible when firing weapons.  His blood was tested for the presence of lead several times in service.  Additionally, service treatment records note muscle and joint complaints regarding the back, knees, and legs.  Postservice treatment records note assessments of chronic proteinuria/proteinuric renal disease, hypertension, lumbar strain, mild degenerative spondylosis, and chronic joint pains (primarily in the back, knees, legs, and wrists).  In order to determine the relationship, if any, between the Veteran's exposure to lead in service and his current complaints/disabilities, the Board finds that an examination to secure a medical nexus opinion regarding these claimed disabilities is warranted.

Regarding the claim for acid reflux disability, the Board notes that a December 1983 service treatment record notes an assessment of gastroenteritis.  Postservice treatment records note a diagnosis of gastroesophageal reflux disease (GERD).  Accordingly, the Board finds that the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and that an examination to secure a medical nexus opinion regarding this disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.

2.  Arrange for an appropriate examination to address the following:

(a)  Does the Veteran have a current disability manifested by lead poisoning?

(b)  If so, is such disability at least as likely as not (a 50 percent probability or greater) related to the Veteran's lead exposure in service?  If not, is such disability at least as likely as not (a 50% probability or greater) otherwise related to the Veteran's service?

(c)  Does the Veteran have any current joint disabilities, to include related to the back, knees, legs, and wrists?

(d)  If so, is such disability at least as likely as not (a 50 percent probability or greater) related to the Veteran's lead exposure in service?  

(e)  If not, does the Veteran have a current knee/leg/wrist disability that is at least as likely as not (a 50 percent probability or greater) otherwise related to service?

(f)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension is related to the Veteran's lead exposure?  If not, is such disability at least as likely as not (a 50% probability or greater) otherwise related to the Veteran's service?

(g)  Does the Veteran have a current dental disability?

(h)  If so, is such disability at least as likely as not (a 50 percent probability or greater) related to the Veteran's lead exposure in service?  If not, is such disability at least as likely as not (a 50% probability or greater) otherwise related to the Veteran's service?

(i)  Does the Veteran have a current kidney disability, to include a disability manifested by proteinuria?

(j)  If so, is such disability at least as likely as not (a 50 percent probability or greater) related to the Veteran's lead exposure in service?  If not, is such disability at least as likely as not (a 50% probability or greater) otherwise related to the Veteran's service?

The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  

A complete rationale for all opinions offered should be provided.

3.  Arrange for an appropriate examination to determine the likely etiology of any acid reflux disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each acid reflux disability entity found.

(b)  As to each acid reflux disability diagnosed, please opine whether such is at least as likely as not (a 50 percent probability or greater) related to the Veteran's service.

A complete rationale for all opinions offered should be provided.

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



